JUDGMENT

                                Court of Appeals
                            First District of Texas
                                NO. 01-15-00021-CR

                     OBED JOSEPH RODRIGUEZ, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee

   Appeal from the 208th Judicial District Court of Harris County. (Tr. Ct. No.
                                   1399946).

      The cause heard today by the Court is an appeal from the judgment signed by
the court below on September 12, 2014. After inspecting the record of the court
below, it is the opinion of this Court that it has no jurisdiction over the appeal. It is
therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal be
dismissed.

The Court orders that this decision be certified below for observance.

Judgment rendered February 19, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Bland, and
Massengale.  y